


Exhibit 10.10

 

FORM OF NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

OPTION AWARD AGREEMENT UNDER THE STANLEY, INC. 2006 OMNIBUS INCENTIVE
COMPENSATION PLAN dated as of               , between Stanley, Inc. (the
“Company”), a Delaware Corporation, and                      .

 

This Option Award Agreement (the “Award Agreement”) sets forth the terms and
conditions of an award of options to purchase               shares (the “Award”)
of the Company’s Common Stock, $0.01 par value (“Share”), at an exercise price
of $                 per Share  (the “Exercise Price”), the closing market price
per Share (as reported by the New York Stock Exchange) on the date hereof, that
are subject to the terms and conditions specified herein (“Options”) and that
are granted to you under the Stanley, Inc. 2006 Omnibus Incentive Compensation
Plan (the “Plan”).  The Options are not intended to qualify as “incentive stock
options” (within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended).

 

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN SECTION 10.  BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

 


SECTION 1.  THE PLAN.  THIS AWARD IS MADE PURSUANT TO THE PLAN, ALL THE TERMS OF
WHICH ARE HEREBY INCORPORATED IN THIS AWARD AGREEMENT.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THE PLAN AND THE TERMS OF THIS AWARD AGREEMENT,
THE TERMS OF THIS AWARD AGREEMENT SHALL GOVERN.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AWARD AGREEMENT AND THE TERMS OF ANY INDIVIDUAL
EMPLOYMENT AGREEMENT BETWEEN YOU AND THE COMPANY OR ANY OF ITS AFFILIATES (AN
“EMPLOYMENT AGREEMENT”), THE TERMS OF YOUR EMPLOYMENT AGREEMENT WILL GOVERN.


 


SECTION 2.  DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AWARD AGREEMENT THAT
ARE NOT DEFINED IN THIS AWARD AGREEMENT HAVE THE MEANINGS AS USED OR DEFINED IN
THE PLAN.  AS USED IN THIS AWARD AGREEMENT, THE FOLLOWING TERMS HAVE THE
MEANINGS SET FORTH BELOW:


 

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the Commonwealth of
Virginia.

 

“Vesting Date” means the date on which your rights with respect to all or a
portion of the Options subject to this Award Agreement may become fully vested,
and the restrictions set forth in this Award Agreement may lapse, as provided in
Section 3(a) of this Award Agreement.

 

“Committee” means the compensation committee of the Board, or such other
committee of the Board as may be designated by the Board from time to time to
administer the Plan.

 

--------------------------------------------------------------------------------



 


SECTION 3.  VESTING AND EXERCISE.  (A)  VESTING.  ON EACH VESTING DATE SET FORTH
BELOW, YOUR RIGHTS WITH RESPECT TO THE NUMBER OF OPTIONS THAT CORRESPONDS TO
SUCH VESTING DATE, AS SPECIFIED IN THE CHART BELOW, SHALL BECOME VESTED AND MAY
BE EXERCISED, PROVIDED THAT YOU MUST BE EMPLOYED BY THE COMPANY OR AN AFFILIATE
ON THE RELEVANT VESTING DATE, EXCEPT AS OTHERWISE DETERMINED BY THE COMMITTEE IN
ITS SOLE DISCRETION OR AS OTHERWISE PROVIDED IN YOUR EMPLOYMENT AGREEMENT.

 


VESTING DATE


 


AGGREGATE PERCENTAGE
VESTED


 


AGGREGATE NUMBER OF
SHARES VESTED


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


(B)   EXERCISE OF OPTIONS.  OPTIONS, TO THE EXTENT THAT THEY ARE VESTED, MAY BE
EXERCISED, IN WHOLE OR IN PART (BUT FOR THE PURCHASE OF WHOLE SHARES ONLY), BY
DELIVERY TO THE COMPANY (I) OF A WRITTEN OR ELECTRONIC NOTICE, COMPLYING WITH
THE APPLICABLE PROCEDURES ESTABLISHED BY THE COMMITTEE OR THE COMPANY, STATING
THE NUMBER OF SHARES WITH RESPECT TO WHICH THE OPTIONS ARE THEREBY EXERCISED AND
(II) FULL PAYMENT OF THE AGGREGATE EXERCISE PRICE FOR THE SHARES WITH RESPECT TO
WHICH THE OPTIONS ARE THEREBY EXERCISED IN ACCORDANCE WITH SECTION 6(B) OF THE
PLAN.  THE NOTICE SHALL BE SIGNED BY YOU OR ANY OTHER PERSON THEN ENTITLED TO
EXERCISE THE OPTIONS.  UPON EXERCISE AND FULL PAYMENT OF THE EXERCISE PRICE FOR
SHARES WITH RESPECT TO WHICH THE OPTIONS ARE THEREBY EXERCISED, THE COMPANY
SHALL DELIVER TO YOU OR YOUR LEGAL REPRESENTATIVE ONE SHARE FOR EACH OPTION WITH
RESPECT TO WHICH YOU HAVE EXERCISED AND PAID.  NOTWITHSTANDING THE FOREGOING,
UNLESS THE COMMITTEE DETERMINES OTHERWISE AND EXCEPT AS OTHERWISE PROVIDED IN
YOUR EMPLOYMENT AGREEMENT, UNEXERCISED VESTED OPTIONS EXPIRE (I) AUTOMATICALLY
ON THE DATE OF YOUR TERMINATION OF EMPLOYMENT FOR CAUSE (AS DEFINED IN YOUR
EMPLOYMENT AGREEMENT OR, IF YOUR EMPLOYMENT AGREEMENT DOES NOT CONTAIN A
DEFINITION OF CAUSE, AS DETERMINED BY THE COMPANY), (II) SIX MONTHS AFTER YOUR
DEATH OR (III) 90 DAYS AFTER YOUR TERMINATION OF EMPLOYMENT FOR ANY REASON OTHER
THAN CAUSE OR DEATH OR; PROVIDED THAT ALL OPTIONS WILL AUTOMATICALLY EXPIRE ON
THE FIFTH ANNIVERSARY OF THIS AWARD AGREEMENT.


 


SECTION 4.  FORFEITURE OF OPTIONS.  UNLESS THE COMMITTEE DETERMINES OTHERWISE,
AND EXCEPT AS OTHERWISE PROVIDED IN YOUR EMPLOYMENT AGREEMENT, IF YOUR RIGHTS
WITH RESPECT TO ANY OPTIONS AWARDED TO YOU PURSUANT TO THIS AWARD AGREEMENT HAVE
NOT BECOME VESTED PRIOR TO THE DATE ON WHICH YOUR EMPLOYMENT WITH THE COMPANY
AND ITS AFFILIATES TERMINATES, YOUR RIGHTS WITH RESPECT TO SUCH OPTIONS SHALL
IMMEDIATELY TERMINATE, AND YOU WILL BE ENTITLED TO NO FURTHER PAYMENTS OR
BENEFITS WITH RESPECT THERETO.


 


SECTION 5.  VOTING RIGHTS; DIVIDEND EQUIVALENTS.  PRIOR TO THE DATE ON WHICH
YOUR RIGHTS WITH RESPECT TO AN OPTION HAVE BECOME VESTED AND YOU EXERCISE YOUR
RIGHT TO PURCHASE SHARES, YOU SHALL NOT BE ENTITLED TO EXERCISE ANY VOTING
RIGHTS WITH


 


2

--------------------------------------------------------------------------------



 


RESPECT TO SUCH OPTION AND SHALL NOT BE ENTITLED TO RECEIVE DIVIDENDS OR OTHER
DISTRIBUTIONS WITH RESPECT THERETO.


 


SECTION 6.   NON-TRANSFERABILITY OF OPTIONS.  UNLESS OTHERWISE PROVIDED BY THE
COMMITTEE IN ITS DISCRETION, OPTIONS MAY NOT BE SOLD, ASSIGNED, ALIENATED,
TRANSFERRED, PLEDGED, ATTACHED OR OTHERWISE ENCUMBERED EXCEPT AS PROVIDED IN
SECTION 9(A) OF THE PLAN.  ANY PURPORTED SALE, ASSIGNMENT, ALIENATION, TRANSFER,
PLEDGE, ATTACHMENT OR OTHER ENCUMBRANCE OF AN OPTION IN VIOLATION OF THE
PROVISIONS OF THIS SECTION 6 AND SECTION 9(A) OF THE PLAN SHALL BE VOID.


 


SECTION 7.  WITHHOLDING, CONSENTS AND LEGENDS.  (A)  WITHHOLDING.  THE DELIVERY
OF SHARES PURSUANT TO SECTION 3(B) IS CONDITIONED ON SATISFACTION OF ANY
APPLICABLE WITHHOLDING TAXES IN ACCORDANCE WITH SECTION 9(D) OF THE PLAN.


 


(B)  CONSENTS.  YOUR RIGHTS IN RESPECT OF THE OPTIONS ARE CONDITIONED ON THE
RECEIPT TO THE FULL SATISFACTION OF THE COMMITTEE OF ANY REQUIRED CONSENTS THAT
THE COMMITTEE MAY DETERMINE TO BE NECESSARY OR ADVISABLE (INCLUDING, WITHOUT
LIMITATION, YOUR CONSENTING TO THE COMPANY’S SUPPLYING TO ANY THIRD-PARTY
RECORDKEEPER OF THE PLAN SUCH PERSONAL INFORMATION AS THE COMMITTEE DEEMS
ADVISABLE TO ADMINISTER THE PLAN).


 


(C)  LEGENDS.  THE COMPANY MAY AFFIX TO CERTIFICATES FOR SHARES ISSUED PURSUANT
TO THIS AWARD AGREEMENT ANY LEGEND THAT THE COMMITTEE DETERMINES TO BE NECESSARY
OR ADVISABLE (INCLUDING TO REFLECT ANY RESTRICTIONS TO WHICH YOU MAY BE SUBJECT
UNDER ANY APPLICABLE SECURITIES LAWS).  THE COMPANY MAY ADVISE THE TRANSFER
AGENT TO PLACE A STOP ORDER AGAINST ANY LEGENDED SHARES.


 


SECTION 8.  SUCCESSORS AND ASSIGNS OF THE COMPANY.  THE TERMS AND CONDITIONS OF
THIS AWARD AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE
COMPANY AND ITS SUCCESSORS AND ASSIGNS.


 


SECTION 9.  COMMITTEE DISCRETION.  THE COMMITTEE SHALL HAVE FULL AND PLENARY
DISCRETION WITH RESPECT TO ANY ACTIONS TO BE TAKEN OR DETERMINATIONS TO BE MADE
IN CONNECTION WITH THIS AWARD AGREEMENT, AND ITS DETERMINATIONS SHALL BE FINAL,
BINDING AND CONCLUSIVE.


 


SECTION 10.  DISPUTE RESOLUTION.  (A)  JURISDICTION AND VENUE.  NOTWITHSTANDING
ANY PROVISION IN YOUR EMPLOYMENT AGREEMENT, YOU AND THE COMPANY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF (I) THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF DELAWARE AND (II) THE COURTS OF THE STATE OF DELAWARE FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AWARD
AGREEMENT OR THE PLAN.  YOU AND THE COMPANY AGREE TO COMMENCE ANY SUCH ACTION,
SUIT OR PROCEEDING EITHER IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF DELAWARE OR, IF SUCH SUIT, ACTION OR OTHER PROCEEDING MAY NOT BE BROUGHT IN
SUCH COURT FOR JURISDICTIONAL REASONS, IN THE COURTS OF THE STATE OF DELAWARE. 
YOU AND THE COMPANY FURTHER AGREE THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE
OR DOCUMENT BY U.S. REGISTERED MAIL TO THE OTHER PARTY’S ADDRESS SET FORTH BELOW
SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN
DELAWARE WITH RESPECT TO ANY MATTERS TO WHICH YOU HAVE SUBMITTED TO JURISDICTION
IN THIS


 


3

--------------------------------------------------------------------------------



 


SECTION 10(A).  YOU AND THE COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF THIS AWARD AGREEMENT OR THE PLAN IN (A) THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF DELAWARE OR (B) THE COURTS OF THE STATE OF DELAWARE, AND HEREBY
AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVE AND AGREE NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


(B)  WAIVER OF JURY TRIAL.  YOU AND THE COMPANY HEREBY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT EITHER OF YOU MAY HAVE TO A TRIAL
BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AWARD AGREEMENT OR THE PLAN.


 


(C)  CONFIDENTIALITY.  YOU HEREBY AGREE TO KEEP CONFIDENTIAL THE EXISTENCE OF,
AND ANY INFORMATION CONCERNING, A DISPUTE DESCRIBED IN THIS SECTION 10, EXCEPT
THAT YOU MAY DISCLOSE INFORMATION CONCERNING SUCH DISPUTE TO THE COURT THAT IS
CONSIDERING SUCH DISPUTE OR TO YOUR LEGAL COUNSEL (PROVIDED THAT SUCH COUNSEL
AGREES NOT TO DISCLOSE ANY SUCH INFORMATION OTHER THAN AS NECESSARY TO THE
PROSECUTION OR DEFENSE OF THE DISPUTE).


 


SECTION 11.  NOTICE.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AWARD AGREEMENT SHALL
BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED BY HAND
OR OVERNIGHT COURIER OR THREE BUSINESS DAYS AFTER THEY HAVE BEEN MAILED BY U.S.
REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE
OTHER PARTY AS SET FORTH BELOW:

 

If to the Company:

Stanley, Inc.
3101 Wilson Boulevard
Suite 700
Arlington, VA 22201
Attention: Legal Dept.

 

 

If to you:

Your address as reflected in the payroll records
of the Company

 

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

 


SECTION 12.  HEADINGS.  HEADINGS ARE GIVEN TO THE SECTIONS AND SUBSECTIONS OF
THIS AWARD AGREEMENT SOLELY AS A CONVENIENCE TO FACILITATE REFERENCE.  SUCH
HEADINGS SHALL NOT BE DEEMED IN ANY WAY MATERIAL OR RELEVANT TO THE CONSTRUCTION
OR INTERPRETATION OF THIS AWARD AGREEMENT OR ANY PROVISION THEREOF.


 


SECTION 13.  AMENDMENT OF THIS AWARD AGREEMENT.  THE COMMITTEE MAY WAIVE ANY
CONDITIONS OR RIGHTS UNDER, AMEND ANY TERMS OF, OR ALTER, SUSPEND,


 


4

--------------------------------------------------------------------------------



 


DISCONTINUE, CANCEL OR TERMINATE THIS AWARD AGREEMENT PROSPECTIVELY OR
RETROACTIVELY; PROVIDED, HOWEVER, THAT ANY SUCH WAIVER, AMENDMENT, ALTERATION,
SUSPENSION, DISCONTINUANCE, CANCELLATION OR TERMINATION THAT WOULD MATERIALLY
AND ADVERSELY IMPAIR YOUR RIGHTS UNDER THIS AWARD AGREEMENT SHALL NOT TO THAT
EXTENT BE EFFECTIVE WITHOUT YOUR CONSENT (IT BEING UNDERSTOOD, NOTWITHSTANDING
THE FOREGOING PROVISO, THAT THIS AWARD AGREEMENT AND THE OPTIONS SHALL BE
SUBJECT TO THE PROVISIONS OF SECTION 7(C) OF THE PLAN).


 


SECTION 14.  COUNTERPARTS.  THIS AWARD AGREEMENT MAY BE SIGNED IN COUNTERPARTS,
EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES
THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


 


IN WITNESS WHEREOF, THE PARTIES HAVE DULY EXECUTED THIS AWARD AGREEMENT AS OF
THE DATE FIRST WRITTEN ABOVE.


 


 

 

STANLEY, INC.

 

 

 

 

 

 

by

 

 

 

 

 

 

5

--------------------------------------------------------------------------------
